Title: From George Washington to John Hancock, 4 September 1776
From: Washington, George
To: Hancock, John



Sir
New York Septr 4th 1776

Since I had the Honor of addressing you on the 2d Our affairs have not undergone a change for the better, nor assumed a more agreable aspect than what they then wore. The Militia under various pretences of sickness &c. are daily diminishing & in a little time I am persuaded, their number will be very inconsiderable.
On Monday night a Forty Gun Ship passed up the Sound between Governor’s & Long Island & Anchored in Turtle bay. In her passage she received a discharge of Cannon from our Batteries but without any damage & having a favourable wind

& Tide soon got out of their reach. Yesterday morning I dispatched Majr Crane of the Artillery with Two Twelve pounders & a Howitz to annoy her, who hulling her several times forced her from that Station & to take shelter behind an Island where she still continues. There are several other Ships of War in the sound with a good many Transports or Store Ships, which came round Long Island, so that that communication is entirely cut off. The Admiral with the main body of the Fleet is close in with Governor’s Island.
Judging It expedient to guard against every Contingency as far as our peculiar situation will admit, and that we may have resources left, If obliged to abandon this place, I have sent away & am removing above Kingsbridge All our Stores that are unnecessary & that will not be immediately wanted.
I have inclosed several original Letters from some of our Officers, prisoners at Quebec which fell into Genl Gates’s hands & were transmitted by him to Genl Schuyler who sent them to me—Genl Gates adds that the persons who brought them said Genl Burgoyne had sent Messages to the Inhabitants upon the Lakes, inviting their continuance on their farms & assuring them that they should remain in security.
The post master having removed his Office from the City to Dobb’s ferry, as It is said, makes It extremely inconvenient, and will be the means of my not giving such constant & regular Intelligence as I could wish. Can not some mode be devised by which we may have a pretty constant & certain Intercourse & communication kept up? It is an Interesting matter and of great importance and as such I am persuaded will meet with due attention by Congress.
I have transmitted the Copy of Genl Gates’s Letter as sent me by Genl Schuyler, from which Congress will discover all the Information I have respecting Genl Burgoyne’s message and my latest Intelligence from Tyconderoga, with the returns of the Army there—Those of the Army here It is impossible to obtain till the hurry and bustle we are now in are a little over. I have &c.

G.W.


P.S. Congress will perceive by Genl Gates’s Letter, his want of Musquet Cartridge paper, It is impossible to supply him from hence, they will therefore be pleased to order what he wants, If

It can be procured, to be immediately sent him from Philadelphia.

